DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7, 9, 10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 11326695).
	Regarding claims 1 and 13, Wada discloses a sealing system Fig. 6 for an engine, the sealing system comprising: a single layer gasket 110, the single layer gasket being formed from a substantially planar flat sheet of material, wherein the substantially planar flat sheet of material comprises an x-y plane; and a plurality of beads or bead portions S2, S3 profiled on the gasket, where the beads or bead portions are formed with varying heights and widths so as to create portions of varying stiffness, the heights of the beads or bead portions extending in a z-axis direction away from the x-y plane, and the widths of the beads or bead portions extending in a direction longitudinal along the x-y plane, wherein the portions of varying stiffness are adjacent to one another, wherein the plurality of beads or bead portions profiled on the gasket include a portion of high stiffness adjacent to a portion of high recovery, the portion of high stiffness having a first bead profile 116d protruding away from the x-y plane at a first angle to a first height away from the x-y plane and extending a first width along the x-y plane, the portion of high recovery having a second bead profile 116b protruding away from the x-y plane at a second angle to a second height away from the x-y plane and extending a second width along the x-y plane, wherein the first width is less than the second width and wherein the plurality of beads or bead portions profiled on the gasket are capable of at least partially deforming as the first component is compressibly and securably fastened to the second component with the single layer gasket positioned therebetween. However, Wada fails to explicitly disclose the first angle in relation to the x-y plane is greater than the second angle in relation to the x-y plane.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angles of the bead profiles to any number of ranges (i.e. first greater than second) disclosed by Applicant, in order to provide optimal resistance where desired between mating members and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 2, Wada as modified discloses wherein the single layer gasket 110 comprises a sheet 111 of gasket material, the sheet having an upper surface adapted to sealably contact a first engine component and a lower surface adapted to sealably contact a second engine component. 	Regarding claim 3, Wada as modified discloses wherein the plurality of beads or bead portions 116b, 116d  are profiled on the gasket 110 so as to be concentric with or circumscribe a through hole 112 in the gasket sized and arranged for a cylinder chamber of the engine.
	Regarding claims 7, 10  Wada as modified discloses wherein the plurality of beads or bead portions 116b, 116d comprise the portion of high recovery between portions of high stiffness. 
	Regarding claims 6, 9, 12 Wada as modified discloses wherein the portion 116b of high stiffness provides a greater resistance to compression than the portion 116d of high recovery, and the portion of high recovery provides a spring characteristic for absorbing motion. 	Regarding claim 14, Wada as modified discloses wherein the heights and widths of the beads or bead portions 116b, 116d are capable of being determined using finite element analysis.	
 	Regarding claims 15 and 16, Wada as modified discloses wherein the heights include at least one protrusion 116d extending outward away from the upper surface of the sheet and at least one protrusion 116b extending outward away from the lower surface of the sheet. 	Regarding claims 17-20, Wada as modified discloses wherein a profile of the gasket comprising the beads or bead portions has the shape of a sideways S or partial infinity symbol or partial lemniscate, or prybar.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675